DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 9-20 in the reply filed on February 2, 2022 is acknowledged.  The traversal is on the ground(s) that the claims of groups 1 and 2 should be considered together and that is not a serious search burden for the examiner.  This is not found persuasive because the determination of the seriousness of search burden is defined by the examiner. The search subclasses and methodology of search techniques of method vs apparatus claims is materially different as the limitations for method center on process steps while the apparatus claims center around the structure are different.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinetsu Handotai (JP 2000-135671 using the Machine Generated English Translation provided by applicant on October 13, 2020) in view of Bachand et al (US 6,793,561).
Regarding claim 9: The prior art of Shinetsu Handotai teaches a CMP apparatus with a polishing platen body 21 (made of metal and cylindrical shaped see [Figs. 1 and 5, see also [0007] and [0028]) and a polymer coating layer (21b) see [0061] to form a pad-mounting surface for pad 14. See the pad mounting surface has a first and second radius see Figs. 2b, 2c,6 and 7. 
The prior art of Shinetsu Handotai fails to teach that the difference between the first and second surface heights is about 25 microns/micrometers.
The prior art of Bachan et al teaches removal/disposable platen top 120 over platen 110 see col. 3 lines 40-56 and col. 4 lines 7-15. Barring a showing of criticality, the dimensions of coating layer and platen body are a matter of an intended use. The design of the layer and body are a matter of optimization and well within the skill of one of ordinary skill in the art at the time of the claimed invention to design the heights and radius so as to benefit the planarization process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention for one of ordinary skill in the art at the time of claimed invention to further modify the apparatus of Shinetsu Handotai with the suggested dimensions of Bachan et al so that the shape or dimensions will optimize the polishing process result.

Regarding claims 10-13 and 15-19: Recall the teachings of Shinetsu Handotai as modified by Bachan et al above. Esp. note col. 4 lines 7-15 of Bachan et al wherein it is suggested that the platen top (coating layer) can be machined to have a concave or convex surface so that during polishing, different polishing effects may be effectuated. According to Bachan et al the suggested shaped of platen top will allow fine tuning of the polishing parameters in order to yield the desired polishing affects. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention for one of ordinary skill in the art at .

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinetsu Handotai (JP 2000-135671 using the Machine Generated English Translation provided by applicant on October 13, 2020) in view of Bachand et al (US 6,793,561)as applied to claims 9-13 and 15-19 as applied above and in further view of Stark et al (US 7,134,947).
The teachings of Shinetsu Handotai as modified by Bachand et al were discussed above.
The modification fails to teach the polymer coating is specifically a fluoropolymer.
The prior art of Stark et al teaches a CMP system with a coating 314 disposed on the platen 106. See the paragraph that joins cols.4  and 5. Therein Stark et al recommends that the coating is a fluoropolymer as they are known materials that have a high surface wetting coefficient which facilitates easier removal of the polishing pad when it needs to be replaced yet the material can endure the harsh chemical and physical environment of CMP. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention for one of ordinary skill in the art at the time of claimed invention to further modify the apparatus resulting from the combined teachings of Shinetsu Handotai as modified by Bachand et al with the fluoropolymer coating suggested by Stark et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.